                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7
                                        CHRISTINE DEL REAL, et al.,
                                   8                                                      Case No. 5:17-cv-06859-EJD
                                                        Plaintiffs,
                                   9
                                                v.                                        PRETRIAL ORDER (JURY)
                                  10
                                        ANGELA BLAIS, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          The above-entitled action is scheduled for a Trial Setting Conference on November 5,

                                  14   2018. Based on the parties’ Joint Trial Setting Conference Statement, the court has determined an

                                  15   appearance is unnecessary at this time. Accordingly, the Trial Setting Conference is VACATED

                                  16   and the parties are ordered to comply with the following schedule.

                                  17          IT IS HEREBY ORDERED that the following schedule shall apply to this case:

                                  18   EVENT                                                          DATE

                                  19   Final Pretrial Conference                                      11:00 a.m. on May 23, 2019

                                  20   Joint Final Pretrial Conference Statement, Motions in Limine   May 9, 2019
                                       and Exchange of Exhibits
                                  21
                                       Voir Dire Questions, Proposed Jury Instructions, Oppositions May 13, 2019
                                  22   to Motions in Limine and Proposed Jury Verdict Forms
                                  23   Trial Exhibits                                                 May 28, 2019
                                  24

                                  25

                                  26
                                  27

                                  28
                                   1
                                       Jury Selection                                                    9:00 a.m. on June 4, 2019
                                   2
                                       Jury Trial1                                                       June 4-5, 2019; June 7, 2019;
                                   3
                                                                                                         June 11-12, 2019; June 14, 2019;
                                   4                                                                     June 18-19, 2019

                                   5   Jury Deliberations                                                June 20-21, 2019
                                   6
                                              IT IS FURTHER ORDERED that the parties shall comply with the Standing Order for
                                   7
                                       Civil Cases, a copy of which is available from the Clerk of the Court,2 with regard to all pretrial
                                   8
                                       submissions.
                                   9
                                              The court advises the parties that this is the final case schedule. All parties are expected
                                  10
                                       to comply as directed above. This schedule will not be amended further absent the presentation of
                                  11
                                       good cause necessitating such an amendment.
                                  12
Northern District of California
 United States District Court




                                  13
                                              IT IS SO ORDERED.
                                  14
                                       Dated: November 8, 2018
                                  15
                                                                                        ______________________________________
                                  16                                                    EDWARD J. DAVILA
                                                                                        United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23   1
                                          Jury trials will are held in full day sessions on Tuesdays, Wednesdays and Fridays, unless the
                                  24   Court specifies otherwise. On the date set for jury selection, counsel should be prepared to
                                       commence trial proceedings immediately after a jury is identified. The final trial schedule will be
                                  25   confirmed at the Final Pretrial Conference.

                                  26
                                       2
                                         A copy of Judge Davila’s standing order is also available on the court’s website at
                                       www.cand.uscourts.gov by clicking first on the “Judges” button, then on Judge Davila’s name,
                                  27   then on the link for “Judge Davila’s Standing Orders,” and finally on the link for “Standing Order
                                       for Civil Cases.”
                                  28                                                   2
                                       Case No.: 5:17-cv-06859-EJD
                                       PRETRIAL ORDER (JURY)
